Citation Nr: 0203553	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  96-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to certification of loan guaranty benefits under 
38 C.F.R. § 3.805.

(The claim of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate decision 
under the same docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

An Enlisted Record and Report of Separation with Honorable 
Discharge (WD-53) from the United States Air Force contains 
notations that the veteran had certified active duty service 
from March 1946 to January 1949.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied the 
appellant's claim of entitlement to certification of loan 
guaranty benefits under 38 C.F.R. § 3.805.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
appellant has been properly notified of the elements 
necessary to grant her claim for the benefit sought.

2.  Service connection for the cause of the veteran's death 
has been denied.


CONCLUSION OF LAW

The criteria for certification of loan guaranty benefits 
under 38 C.F.R. § 3.805 have not been met.  38 U.S.C.A. § 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.52-3.55, 
3.102, 3.805 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed claims for service connection for the 
cause of the veteran's death, and for entitlement to 
certification of loan guaranty benefits under 38 C.F.R. 
§ 3.805.  In a separate simultaneously issued decision the 
Board denied the appellant's claim for service connection for 
the cause of the veteran's death.


Criteria

38 C.F.R. § 3.805 provides that a certification of loan 
guaranty benefits may be extended to surviving spouses based 
on an application filed on or after January 1, 1959, if:

(a) The veteran served in the Armed Forces of the United 
States (Allied Nations are not included) at any time on or 
after September 16, 1940; and 

(b) The veteran died in service; or 

(c) The veteran died after separation from service and such 
separation was under conditions other than dishonorable 
provided the veteran's death was the result of injury or 
disease incurred in or aggravated by service in line of duty 
rendered on or after September 16, 1940, regardless of the 
date of entrance into such service (cases where compensation 
is payable because of death resulting from hospitalization, 
treatment, examination, or training are not included); and 

(d) The surviving spouse meets the requirements of the term 
"surviving spouse' as outlined in § 3.50; and 

(e) The veteran's surviving spouse is unmarried; and 

(f) The applicant is not an eligible veteran.

38 C.F.R. § 3.50 provides that "Spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j).  Except as provided in    § 3.52, 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: 

(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 

(2) Except as provided in § 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b)(1)(2).

38 C.F.R. § 3.52 provides that where an attempted marriage of 
a claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid 
if: 

(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see § 3.54(d)), and 

(b) The claimant entered into the marriage without knowledge 
of the impediment, and 

(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in § 3.53, and 

(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death.

38 C.F.R. § 3.1(j) provides that marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.

38 C.F.R. § 3.53 provides that the requirement that there 
must be continuous cohabitation from the date of marriage to 
the date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions 
made during the life of the veteran on issues subsequently 
involved in the application of this section.  38 C.F.R. 
§ 3.53(b).

38 C.F.R. § 3.54(d) provides that the term child born of the 
marriage means a birth on or after the date of the marriage 
on which the surviving spouse's entitlement is predicated.  
The term born to them before the marriage means a birth prior 
to the date of such marriage.  Either term includes a fetus 
advanced to the point of gestation required to constitute a 
birth under the law of the jurisdiction in which the fetus 
was delivered.

38 C.F.R. § 3.55 provides that remarriage of a surviving 
spouse shall not bar the furnishing of benefits to such 
surviving spouse if the marriage: 

(i) Was void, or 

(ii) Has been annulled by a court having basic authority to 
render annulment decrees, unless it is determined by the 
Department of Veterans Affairs that the annulment was 
obtained through fraud by either party or by collusion. 

(2) On or after January 1, 1971, remarriage of a surviving 
spouse terminated prior to November 1, 1990, or terminated by 
legal proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse, shall not bar the furnishing of 
benefits to such surviving spouse provided that the marriage: 

(i) Has been terminated by death, or 

(ii) Has been dissolved by a court with basic authority to 
render divorce decrees unless the Department of Veterans 
Affairs determines that the divorce was secured through fraud 
by the surviving spouse or by collusion. 





(3) On or after October 1, 1998, remarriage of a surviving 
spouse terminated by death, divorce, or annulment, will not 
bar the furnishing of dependency and indemnity compensation, 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion. 

(4) On or after December 1, 1999, remarriage of a surviving 
spouse terminated by death, divorce, or annulment, will not 
bar the furnishing of benefits relating to medical care for 
survivors and dependents under 38 U.S.C.A. 1713, educational 
assistance under 38 U.S.C.A. chapter 35, or housing loans 
under 38 U.S.C.A. chapter 37, unless the Secretary determines 
that the divorce or annulment was secured through fraud or 
collusion. 

(5) On or after January 1, 1971, the fact that a surviving 
spouse has lived with another person and has held himself or 
herself out openly to the public as the spouse of such other 
person shall not bar the furnishing of benefits to him or her 
after he or she terminates the relationship, if the 
relationship terminated prior to November 1, 1990. 

(6) On or after October 1, 1998, the fact that a surviving 
spouse has lived with another person and has held himself or 
herself out openly to the public as the spouse of such other 
person will not bar the furnishing of dependency and 
indemnity compensation to the surviving spouse if he or she 
ceases living with such other person and holding himself or 
herself out openly to the public as such other person's 
spouse. 


(7) On or after December 1, 1999, the fact that a surviving 
spouse has lived with another person and has held himself or 
herself out openly to the public as the spouse of such other 
person will not bar the furnishing of benefits relating to 
medical care for survivors and dependents under 38 U.S.C.A. 
1713, educational assistance under 38 U.S.C.A. chapter 35, or 
housing loans under 38 U.S.C.A. chapter 37 to the surviving 
spouse if he or she ceases living with such other person and 
holding himself or herself out openly to the public as such 
other person's spouse. 

(8) On or after January 1, 1971, the fact that benefits to a 
surviving spouse may previously have been barred because his 
or her conduct or a relationship into which he or she had 
entered had raised an inference or presumption that he or she 
had remarried or had been determined to be open and notorious 
adulterous cohabitation, or similar conduct, shall not bar 
the furnishing of benefits to such surviving spouse after he 
or she terminates the conduct or relationship, if the 
relationship terminated prior to November 1, 1990.

Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the appellant's 
claim.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  

The evidence of record includes the veteran's complete 
service medical records, reports of his VA and private 
examinations, his terminal illness VA and private treatment 
reports, a private physician opinion letter, and statements 
by the appellant and her representative.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the appellant and her representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.

The Board concludes that the discussions in the rating 
decision, statement of the case, and the RO's letters to the 
appellant have informed her and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  In fact, the 
RO addressed the VCAA in its last supplemental statement of 
the case to the appellant issued in June 2001.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the claim on the merits.


Certification of Loan Guaranty Benefits Under 38 C.F.R. 
§ 3.805

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As service connection for the veteran's cause of death has 
been denied, the appellant, by law, does not meet the 
criteria for certification of loan guaranty benefits under 
38 C.F.R. § 3.805.  Therefore, her claim for that benefit 
must be denied and her appeal to the Board must be terminated 
due to an absence of legal merit or lack of entitlement under 
the law.  See 38 C.F.R. §§ 3.1(j), 3.50, 3.52-3.55, 3.805.


ORDER

Entitlement to certification of loan guaranty benefits under 
38 C.F.R. § 3.805 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

